Citation Nr: 1213826	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Nashville, Tennessee.

As an initial matter, the Veteran's claims were originally denied by the RO in February 2002.  The Veteran appealed and was sent a Statement of the Case (SOC) in November 2002 which addressed both of the issues noted on the title page.  Then, in a June 2004 letter, the Veteran indicated that he had recently called VA and learned that his claim had been closed.  He recalled receiving the November 2002 SOC, and that he replied shortly thereafter on December 3, 2012.  The RO responded with a July 2004 letter indicating that it never received any response from the Veteran following the November 2002 SOC and that the appeal had been closed.  The RO did not include the Veteran's appellate rights with that determination that the appeal was closed; and, therefore the Veteran was not offered an opportunity to challenge the RO's decision regarding closure of the claims addressed in the November 2002 SOC. Such was highly prejudicial and essentially precluded the Veteran from appealing the July 2004 decision that determined that the Veteran had failed to perfect an appeal to the February 2002 decision.  

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court explained that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.  VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  Here, the Board finds the Veteran's statements that he submitted a timely response to the November 2002 SOC to be credible, particularly in light of the fact that he knew the exact date that he had mailed his substantive appeal and has consistently maintained that he mailed a substantive appeal on that date.  Coupled with the prejudicial nature of the July 2004 decision on the timeliness question, the Board finds that a timely appeal was filed.  

The Board will consider the Veteran's claims on a de novo basis.  As such, the Board has recharacterized the Veteran's claims as claims on the merits even though the RO considered the issue regarding hepatitis to be closed and the issue regarding a bilateral foot disorder to be an issue of whether new and material evidence has been received to demonstrate entitlement to service connection for a bilateral foot disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

First, the Board finds that a VA examination is warranted.  An April 1983 service treatment record indicates that the Veteran experienced an injury to his left foot.  An April 2001 statement describes a tank incident in April 1983 in which both feet were injured.  He endorses chronic pain since that time.  Letters from the Veteran's colleagues and superiors indicate that he had subsequent difficulties with his feet during periods of ACDUTRA and/or INACDUTRA. The Veteran has also reported that he experienced bilateral foot pain in service when being pushed to run without proper clearance from a medical officer, which thereby exacerbated his problem.  See March 2008 statement in support of the claim.  The Board observes that the Veteran, his colleagues, and superiors are competent to report observations that came to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, because the Veteran and his colleagues are not competent to relate his in-service symptoms to any currently diagnosed bilateral foot disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  

Next, in its Informal Hearing Presentation, the Veteran's representative indicated that the Veteran has not received the appropriate VCAA notice for claims regarding events during periods of ACDUTRA and INACDUTRA.  A review of the record confirms that he has not been apprised of the appropriate VCAA notice regarding injuries during periods of ACDUTRA and INACDUTRA.  Proper notice should be sent to the Veteran.  Specifically, the Veteran should be provided notice regarding aggravation of disorders while on ACDUTRA or INACDUTRA as he has also claimed that his present bilateral foot disability may be due to an aggravation of the bilateral foot disorder, which began in April 1983, and was worsened by a running incident during a period of ACDUTRA or INACDUTRA in October 1998.  

Reference is also made to evidence indicating that the Veteran was seen by Dr. R. in November 1998 for a fracture.  The Board acknowledges that when the Veteran filed his claim, he did not complete an authorization and consent form for Dr. R.; however, as these records may be relevant to the Veteran's claim, he should be provided with another opportunity for VA to request the records.  

Additionally, the Board notes that an August 2006 internal email from the RO indicates that no further service treatment records from periods of ACDUTRA or INACDUTRA were available.  A formal finding of unavailability has not been made.  On Remand, the RO/AMC should address the issue of availability of all service treatment records and make a formal finding of unavailability if necessary.  Further, the RO/AMC should obtain the Veteran's dates of ACDUTRA and/or INACDUTRA. 

Lastly, regarding both claims on appeal, outstanding VA outpatient treatment records must be obtained.  A review of the Virtual VA docketing system reflects that VA outpatient treatment reports dated from February 2009 to June 2009 and from August 2011 to September 2011, as well as various VA examination reports and private treatment records, regarding the Veterans heart disability and diabetes mellitus, type II, are at the RO.  The Board also observes that VA treatment records dated in December 2011, related to a skin disorder, are present on Virtual VA.  The treatment records, and examination reports if relevant, should be associated with the file and any additional outstanding VA treatment records related to his bilateral foot disorder and hepatitis disorder, should be obtained.   Further, the Board notes that VA outpatient treatment records present in the paper file, appear to be related to specific issues previously on appeal.  Only an August 2001 record notes an assessment of hepatitis B.  The same August 2001 VA treatment record also discusses the Veteran's risk assessment for hepatitis C.  Therefore, any outstanding VA treatment records related to hepatitis should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice regarding service connection for injuries occurring while on ACDUTRA or INACDUTRA. 

2.  Request that the Veteran complete an authorization and consent form for a Dr. R. who treated him for a fracture in November 1998.  Upon receipt of the authorization and consent form, request the treatment records from Dr. R.  Any negative response should be noted in the file. 

3.  Obtain any outstanding service treatment records and make a formal finding of unavailability if necessary. 

4.  Obtain the Veteran's dates of ACDUTRA and INACDUTRA.  Any negative response should be noted in the file. 

5.  Obtain or associate the following: 

   (a).  Associate relevant VA outpatient treatment records and relevant private treatment records located at the RO. 
   
   (b).  Obtain any outstanding VA outpatient treatment records related to the bilateral foot disorder from the VA medical center in Nashville, Tennessee for the period from August 2007 to the present.  Any negative response should be noted in the file. 
   
   (c).  Obtain any outstanding VA outpatient treatment records related to hepatitis or liver function, from the VA medical center in Nashville, Tennessee for the period from August 2001 to the present.  Any negative response should be noted in the file. 

6.  Afford the Veteran the appropriate examination to determine the nature and etiology of any disabilities of the bilateral feet.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A detailed history should be obtained of injuries and symptoms during service, during periods of ACDUTRA or INACDUTRA, and since the Veteran's discharge from service in March 1969.  

The VA examiner must consider the Veteran's competent statements of any injuries during active service, or on periods of ACDUTRA or INACDUTRA. 

The examination report must provide complete rationale for all opinions.  If it is not possible to provide any requested opinion, the examiner should state that and also explain why it is not possible.  The report must address the following matters:

      (a) Identify all current disabilities of the bilateral feet.

(b) For each current disability of the bilateral feet, is it at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current bilateral foot disability had its onset in service or within one year of service or is otherwise etiologically related to his active service, ACDUTRA, or INACDUTRA?

Detailed rationale should be provided with each opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that conclusion.

7.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

